The facts in these two cases are identical with those involved in that of Henderson v. Ward, Civ. No. 1279, ante, p. 520, [132 P. 470], an opinion in which was this day filed in this court, except that it is claimed by appellant that the record in each of them shows that the name and address of the party to whom the land was last assessed next before the date of sale made by the state did not appear upon the last assessment, and hence, as it was unknown, the validity of the deed was not affected by the failure on the part of the tax-collector to mail to the party to whom the land was last assessed next before the sale a copy of the notice of sale, required by section 3897 of the Political Code to be *Page 527 
published for three successive weeks. (Healton v. Morrison,162 Cal. 668, [124 P. 240].) Reference to the transcript, however, shows that the purported assessment of the property so introduced in evidence was for the year 1894, and the sale of the property to the state was made on account of delinquency in the payment of the tax levied upon said assessment. Section 3813 of the Political Code, provides that where property assessed for taxes is purchased by the state pursuant to section 3771 of the Political Code, it shall be assessed each subsequent year for taxes until a deed is made to the state therefor, in the same manner as if it had not been so purchased. The sale and deed from the state were made on June 7, 1910, and recited that "on the 19th day of May, 1910, W. O. Welch, tax-collector as aforesaid, did mail a copy of said notice registered, postage thereon prepaid, to the party to whom the land was last assessed next before such sale." We must, in the absence of evidence to the contrary, presume that the property was duly assessed for each year succeeding the year 1894, up to the making of the deed to the state; and since it is required that the deed from the state shall recite the facts necessary to authorize the sale, which recitals are madeprima facie evidence of the facts so recited, we must likewise presume, there being nothing to the contrary, that the tax-collector did, as he stated, know the party to whom it was last assessed, but through an oversight or mistake as to the requirement in that regard mailed the copy of the published notice of sale within a period less than three weeks prior to the making of the sale. In Healton v. Morrison, 162 Cal. 668, [124 P. 240], it was held that the copy of the notice of the sale of the property where the name of the party to whom it was last assessed was known must be mailed at least three weeks before the sale, and that a failure so to do rendered both sale and deed void.
For this reason, and upon the authority of Henderson v. Ward,ante, p. 520, [132 P. 470], the judgments and orders denying defendant's motions for new trials are affirmed.
  Allen, P. J., and James, J. concurred. *Page 528